DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on paragraph [0001], line 2, after “filed on June 28, 2019,”; --now U.S. Patent No. 10,819,316, issued on Oct. 27, 2020—should be added.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-13 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  For example, the claims recite a structure of several transistors, which are partially connected together, but they do not adequately form any operative circuit.  Therefore, the recited circuit of the invention is inoperative circuit and lacks utility.
Claims 14-18 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  For example, the claims recite a structure of several transistors and switches, which are partially connected together, but they do not adequately form any operative circuit.  Therefore, the recited circuit of the invention is inoperative circuit and lacks utility.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 9, 13, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because of the recitations “wherein: the first transistor, responsive to a first differential signal from a first input of the comparator, is configured for conducting current to the first node; the second transistor, responsive to the first differential signal, is configured for conducting current from the first node; the third transistor, responsive to a second differential signal from a second input of the comparator, is configured for conducting current to the second node; and the fourth transistor, responsive to the second differential signal, is configured for conducting current from the second node” (emphasis added) are unclear.  It is not clear how the recited circuit can perform those recitations.  Moreover, Claim 3 is rejected due to its dependency on the base Claim 2.  Clarification and/or correction is required.
Claim 4 is indefinite because of the recitations “wherein: the comparator is turned off in response to a first control signal having a voltage at a logic low level; and the comparator is turned on in response to a second control signal having a voltage at a logic high level” (emphasis added) are unclear.  It is not clear how the recited circuit can perform those recitations.  Moreover, Claims 5-7 are rejected due to their dependencies on the base Claim 4.  Clarification and/or correction is required.
wherein the control transistor, in response to a control signal having a voltage at a logic high level, is configured for conducting current to a ground from the drains of the second transistor and the fourth transistor” (emphasis added) are unclear.  It is not clear how the recited circuit can perform those recitations.  Clarification and/or correction is required.
Claim 9 is indefinite because of the recitations “the latch comprises: a pair of transistors; and a pair of inverters each output of which is coupled to a differential output of the comparator; the sources of the first transistor and the third transistor, in response to a control signal having a voltage at a logic low level, are electrically connected to a power supply; and inputs of the inverters, in response to the control signal having the voltage at the logic low level, are electrically connected to the power supply” (emphasis added) are unclear.  It is not clear how the recited circuit can perform those recitations.  Clarification and/or correction is required.
Claim 13 is indefinite because of the recitations “The circuit of claim 11, further comprising: a second switch that is connected to and between the first node and the third node; and a third switch that is connected to and between the second node and the fourth node” (emphasis added) are unclear.  It cannot be determined what is being claimed here because the specification does not support the above recitations.  Correction and/or clarification is required.
Claim 16 is indefinite because of the recitations “The circuit of claim 14, further comprising: a third node that is coupled to the first node through the first switch, wherein the third node is coupled to the power supply through a third switch; and a fourth node that is coupled to the second node through the second switch, wherein the fourth node is coupled to the power supply through a fourth switch” (emphasis added) are unclear.  It cannot be determined what is being claimed here because the specification does not support the above recitations.  Correction and/or clarification is required.

Claim 20 recites the limitation "the switch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebara et al. (US 7,570,082, hereinafter referred to as Gebara).
With regard to Claim 19, Gebara teaches in Fig. 1 an associated method of a comparator that compares two differential signals, comprising step of sending a first control signal (CLK at logic level Low) to the comparator to turn off the comparator; turning on, in response to the first control signal, both (a) a first switch (P5) coupled between a first node (node between N1 and N3) and a power supply (VDD) in the comparator and (b) a second switch (P6) coupled between a second node (node between N2 and N4) and the power supply in the comparator; providing a first differential signal to the comparator, wherein voltage of the first differential signal is determined based on the voltage of the first node and a first input voltage (IN_N); and providing a second differential signal (IN_P) to the comparator, wherein voltage of the second differential signal is determined based on the voltage of the second node and a second input voltage.
With regard to Claim 20, the method further comprising step of sending a second control signal (CLK at logic level High) to the comparator to turn on the comparator; turning off, in response to the second control signal, the switch (P7); providing, in response to the second control signal, a ground voltage to the first node (when both transistors N3 and N5 are in conducting state); providing, in response to the second control signal, the ground voltage to the second node (when both transistors N4 and N5 are in conducting state); providing the first input voltage to the first differential signal; providing the second input voltage to the second differential signal; comparing the first input voltage with the second input voltage to generate a difference between the first input voltage and the second input voltage; and generating at least one output of the comparator (OUT_N or OUT_P) based on the difference.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,819,316. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of U.S. Patent No. 10,819,316 teach a circuit for a comparator comprising all of the elements and having the same structural relationship as recited in Claims 1-13 of the present application.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,819,316. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 14-18 of U.S. Patent No. 10,819,316 teach a circuit for a comparator comprising all of the elements and having the same structural relationship as recited in Claims 14-18 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 16, 2021